                                        Case 2:17-cv-02967-GMN-PAL Document 52 Filed 11/21/18 Page 1 of 2




                                    1   Lawrence J. Semenza, III, Esq., Bar No. 7174
                                        Email: ljs@skrlawyers.com
                                    2   Christopher D. Kircher, Esq., Bar No. 11176
                                        Email: cdk@skrlawyers.com
                                    3   Jarrod L. Rickard, Esq., Bar No. 10203
                                        Email: jlr@skrlawyers.com
                                    4
                                        SEMENZA KIRCHER RICKARD
                                    5   10161 Park Run Drive, Suite 150
                                        Las Vegas, Nevada 89145
                                    6   Telephone: (702) 835-6803
                                        Facsimile: (702) 920-8669
                                    7
                                    8   Adam Petitt, Esq. (admitted Pro Hac Vice)
                                        STRADLEY RONON STEVENS & YOUNG, LLP
                                    9   2005 Market Street, Suite 2600
                                        Philadelphia, PA 19103-7018
                                   10   Telephone: (215) 564-8130
                                        Facsimile: (215) 564-8120
                                   11
                                        Attorneys for Defendants
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                        Linda M. Hallinan and Carolyn Hallinan
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13
                                                                   UNITED STATES DISTRICT COURT
                                   14                                     DISTRICT OF NEVADA
                                   15    THOMAS W. MCNAMARA, as the Court-                   Case No. 2:17-cv-02967-JAD-PAL
                                         Appointed Monitor for AMG Capital Management,
                                   16    LLC, et al.,                                        STIPULATION TO EXTEND TIME
                                   17                                                        FOR DEFENDANTS LINDA
                                                                      Plaintiff,             HALLINAN AND CAROLYN
                                   18                                                        HALLINAN TO FILE A RESPONSE
                                         v.                                                  TO PLAINTIFF’S MOTION TO
                                   19                                                        COMPEL DISCOVERY FROM
                                         LINDA M. HALLINAN, an individual;                   DEFENDANTS (ECF NO. 51)
                                   20
                                         CAROLYN HALLINAN, an individual; et al.,
                                   21                                                        (FIRST REQUEST)
                                                                     Defendants.
                                   22
                                   23          Plaintiff, Thomas W. McNamara ("Plaintiff") in his capacity as court-appointed Monitor,
                                   24   and Defendants Linda Hallinan and Carolyn Hallinan ("Defendants") stipulate and agree:
                                   25          WHEREAS, Plaintiff filed a Motion to Compel Discovery on November 9, 2018.
                                   26          WHEREAS, Defendants' deadline to file a Response to the Motion to Compel Discovery
                                   27   (the “Response”) is currently November 23, 2018.
                                   28


                                                                                   1
                                        Case 2:17-cv-02967-GMN-PAL Document 52 Filed 11/21/18 Page 2 of 2




                                    1          WHEREAS, Defendants require additional time to file their Response as their counsel

                                    2   have been occupied with other commitments in unrelated matters. In light of this, Plaintiff has

                                    3   agreed to Defendants' request for a five-day extension of the deadline to file the Response.

                                    4          THEREFORE, the parties hereby stipulate and agree, subject to court approval, that the

                                    5   Defendants' deadline to file a Response to Plaintiff’s Motion to Compel Discovery shall be

                                    6   extended to November 28, 2018.

                                    7   DATED this 21st day of November 2018.              DATED this 21st day of November 2018.

                                    8   SEMENZA KIRCHER RICKARD                            MCNAMARA SMITH LLP

                                    9   /s/ Jarrod L. Rickard                              /s/ Logan D. Smith
                                        Lawrence J. Semenza, III, Esq., Bar No. 7174       Logan D. Smith, Esq. (Pro Hac Vice)
                                   10   Christopher D. Kircher, Esq., Bar No. 11176        Edward Chang, Esq., Bar No, 11783
                                   11   Jarrod L. Rickard, Esq., Bar No. 10203             655 West Broadway, Suite 1600
                                        10161 Park Run Drive, Suite 150                    San Diego, CA 92101
SEMENZA KIRCHER RICKARD




                                   12   Las Vegas, Nevada 89145
 10161 Park Run Drive, Suite 150

   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                                                                           Michael F. Lynch, Esq., Bar No. 8555
                                   13   Adam Petitt, Esq. (admitted Pro Hac Vice)          LYNCH LAW PRACTICE, PLLC
                                        Stradley Ronon Stevens & Young, LLP                3613 S. Eastern Ave.
                                   14
                                        2005 Market Street, Suite 2600                     Las Vegas, Nevada 89169
                                   15   Philadelphia, PA 19103-7018

                                   16   Attorneys for Defendants,                          Attorneys for Court-Appointed Monitor,
                                        Linda M. Hallinan and Carolyn Hallinan             Thomas W. McNamara
                                   17
                                   18
                                   19   IT IS SO ORDERED.

                                   20                                         ___________________________________________
                                                                              UNITED
                                                                              UNITED STATES
                                                                                      STATES DISTRICT  COURT
                                                                                              MAGISTRATE       JUDGE
                                                                                                           JUDGE
                                   21
                                                                                     November 28, 2018
                                                                              DATED: ____________________________________
                                   22
                                   23
                                   24
                                   25
                                   26
                                   27
                                   28


                                                                                     2
